Case 8:20-cv-00368-JLS-JDE Document 13-1 Filed 02/23/20 Page 1 of 6 Page ID #:226




                         DECLARATION OF DR. MICHAEL BELL
                   US DEPARTMENT OF HEALTH AND HUMAN SERVICES
                   CENTERS FOR DISEASE CONTROL AND PREVENTION


  I, Michael Bell, MD, declare that:

     1) I am the Deputy Director of the Division of Healthcare Quality Promotion (DHQP),

  Centers for Disease Control and Prevention (CDC). CDC is an agency within the U.S.

  Department of Health and Human Services. The mission of DHQP is to protect patients; protect

  healthcare personnel; and promote safety, quality, and value in both national and international

  healthcare delivery systems.

     2) I have served in this capacity since 2011. My duties include coordinating guidance and

  research related to infection control across the agency and with national and international

  partners, developing and disseminating evidence-based guidelines and recommendations to

  prevent and control healthcare-associated infections, and evaluating the impact of evidence-

  based recommendations and interventions across the spectrum of healthcare delivery sites.

     3) I received a Bachelor of Science in biology and microbiology as well as a medical degree

  from the University of Washington. I completed my internship and residency in internal

  medicine at University of Colorado Health Sciences Center. I completed a clinical fellowship in

  infectious diseases at the University of California San Francisco, postdoctoral research in

  virology and immunology, as well as postdoctoral training in field epidemiology and applied

  public health.

     4) I base my observations and conclusions on the best-available information to date,

  including my observation of recognized COVID-19 cases in the United States, and experience

  reported from a range of international settings.




                                              -1-
Case 8:20-cv-00368-JLS-JDE Document 13-1 Filed 02/23/20 Page 2 of 6 Page ID #:227



     5) COVID-19 is caused by a novel (new) coronavirus, SARS-CoV-2, that was identified as

  the cause of an outbreak of respiratory illness in Wuhan, Hubei Province, China in January 2020.

     6) Coronaviruses are a large family of viruses, some causing illness in people and others that

  circulate among animals, including camels, cats and bats. Animal coronaviruses are capable of

  evolving and infecting people and then spreading between people, as occurred with Middle East

  respiratory syndrome (MERS) and severe acute respiratory syndrome (SARS).

     7) Currently, risk of infection has been observed with prolonged, unprotected close contact

  with a person with symptomatic COVID-19 infection, and with travel to China, especially Hubei

  Province, during the epidemic period.

     8) The Diamond Princess cruise ship presented a challenging and unique environment from

  an infection control standpoint. Some of the conditions encountered on the cruise ship included

  potentially infected crew members not being able to fully quarantine given their shared sleeping

  arrangements and continued work duties on board ship, quarantine occurring on a ship that was

  not disinfected prior to initiation of quarantine, and the exposure of large numbers of passengers

  and crew by a source patient that was unrecognized for several days, leading to a large number of

  new infections identified after quarantine was implemented. These circumstances would not be

  applicable to a facility in the United States such as the Fairview Developmental Center.

     9) How a virus spreads from person-to-person varies with the specific virus. Some viruses,

  like measles, spread rapidly over long distance; other viruses, including corona viruses, require

  close contact with an infectious person. The virus that causes COVID-19 has spread extensively

  within communities in China; however, in the United States, spread from person-to-person has

  been observed only among a few close contacts and widespread community transmission has not

  been observed to date.
Case 8:20-cv-00368-JLS-JDE Document 13-1 Filed 02/23/20 Page 3 of 6 Page ID #:228



     10) The time between an individual having contact with an infectious person and developing

  signs or symptoms of illness is called the incubation period. Based on the incubation period for

  other Coronaviruses, the COVID-19 incubation period estimates range from 2-14 days. This is

  the rationale for the 14-day observation period currently applied to exposed individuals being

  quarantined.

     11) COVID-19 infections have demonstrated a wide range of illness severity, from few if any

  symptoms to severe pneumonia and death. Whether and to what extent individuals without

  obvious symptoms are able to transmit infection to others is currently undetermined.

     12) Patterns of infection, such as seen with measles and chicken pox, that reflect transmission

  of infection over long distances through the air, or through HVAC systems, have not been

  observed with COVID-19.

     13) Although speculation in China has included concerns regarding sanitary sewer systems,

  there has been no indication of plumbing as a contributor to transmission in the United States.

     14) The observed pattern of spread for COVID-19 is consistent with person-to-person

  transmission between people who are in close proximity with one another (within about 6 feet)

  such that susceptible individuals are exposed to respiratory secretions of the infected individual,

  e.g., from coughs and sneezes, or from sharing utensils.

     15) Respiratory droplets (i.e., sprays) produced when an infected person coughs or sneezes

  can land in the eyes, mouths or noses of people who are nearby or possibly be inhaled into the

  lungs at close range.

     16) Source control, i.e., placing a mask on the ill individual, has been shown to be very

  effective in preventing the release of respiratory droplets and reducing exposure of nearby
Case 8:20-cv-00368-JLS-JDE Document 13-1 Filed 02/23/20 Page 4 of 6 Page ID #:229



  individuals. Ill individuals should wear a mask whenever another person is in the room with

  them, or when they are outside of their isolation area, e.g., to go to a doctor’s office.

     17) Items and surfaces, e.g., used tissues and bathroom surfaces, in a room where an infected

  person resides can have respiratory secretions on them. When handling those items, if an

  individual does not adhere to good hand hygiene practices, they can deliver infectious virus to

  their eyes, nose or mouth, leading to infection.

     18) Not all patients infected with COVID-19 require hospital admission. Patients whose

  clinical illness warrants supportive medical care should be admitted to a hospital, where

  appropriate isolation precautions should be applied to prevent transmission to healthcare

  personnel, whose work requires frequent, prolonged close contact to provide patient care.

     19) Isolation precautions also prevent transmission to other patients, e.g., by ensuring that the

  hands of healthcare personnel are cleaned before any patient contact, and that any shared

  equipment is correctly cleaned and disinfected before use for another patient. The decision

  regarding whether to monitor these patients in the inpatient or home setting should be made

  based on clinical indication on a case-by-case basis.

     20) Patients whose illnesses do not require hospital care can be isolated in a non-healthcare

  setting, outside of a hospital, depending on the patient’s ability to adhere to isolation and

  monitoring requirements, access to food and routine medications, the availability of dedicated

  bedroom and bathroom facilities for the isolated individual and the ability to ensure that any high

  risk household members, e.g., the elderly, will not be in a room with the isolated individual.

     21) The patient and any caregivers should have training and material for use of recommended

  personal protective equipment (e.g., gloves, and facemask) and be capable of adhering to

  precautions recommended as part of home care and isolation (e.g., respiratory hygiene and cough
Case 8:20-cv-00368-JLS-JDE Document 13-1 Filed 02/23/20 Page 5 of 6 Page ID #:230



  etiquette, hand hygiene). The location should be supplied with materials (e.g., household

  cleaning wipes or spray cleaner and paper towels) for routine surface cleaning of the room(s) and

  bathroom that are dedicated to the isolated patient.

      22) Waste from an isolated person, including used cleaning supplies, gloves, masks, and

  tissues, does not require special disposal and should be discarded in a hygienic manner with

  prompt attention to hand hygiene after handling.

      23) If a patient requires medical assessment for COVID-19 related or non-COVID-19 related

  conditions, the patient should put on a facemask before leaving their isolation room and keep the

  mask on while being assessed. The healthcare facility should be notified in advance of the

  patient’s arrival in order to allow time to prepare an appropriate location for assessment of the

  patient. The patient should be evaluated in an airborne infection isolation room, if available.

      24) If an airborne infection isolation room is not available at the healthcare facility, the

  patient should be placed in a private room with the door kept closed. The air from that room, if

  returned to the facility, should ideally be high-efficiency particulate filtered. Personnel entering

  the room should use Standard Precautions, Contact Precautions, Airborne Precautions, and use

  eye protection (e.g., goggles or a face shield).

      25) Healthcare personnel working with suspected or confirmed COVID-19 patients should

  use Standard Precautions, Contact Precautions, Airborne Precautions, and use eye protection

  (e.g., goggles or a face shield).

      26) In accordance with 28 U.S.C. § 1746, I declare, under penalty of perjury, that the above

  information is true and correct to the best of my knowledge and belief.
Case 8:20-cv-00368-JLS-JDE Document 13-1 Filed 02/23/20 Page 6 of 6 Page ID #:231
